IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAM O'BRIEN AND DIANE O'BRIEN,         : No. 845 MAL 2016
HIS WIFE, AND CHARLES CATANIA,             :
JR.,                                       :
                                           : Petition for Allowance of Appeal from
                   Petitioners             : the Order of the Superior Court
                                           :
                                           :
             v.                            :
                                           :
                                           :
OHIO CASUALTY INSURANCE                    :
COMPANY,                                   :
                                           :
                   Respondent


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of June, 2017, the Petition for Allowance of Appeal and

the Application for Leave to File Reply are DENIED.